Title: To Thomas Jefferson from Henry Preble, 23 October 1801
From: Preble, Henry
To: Jefferson, Thomas


Sir—
Bordeaux 23d. Octobr. 1801
I hope I shall be excused in addressing you when the cause of it so nearly regards my interest.
I had the honor to deliver to your Exy:, in Jany: last, a letter of introduction from Coln. Humphreys recommending me as a proper person to be appointed Consul of the U.S. at Cadiz.—Very contrary to my expectations I was appointed to that office by Mr Adams … for I had not the smallest promise of any thing of the kind;—but on the contrary, Mr Marshall told me, that he thought there would be no change in the Consulate at Cadiz at that time, but when there should be, as I was well recommended, no doubt I should have the appointment.—My commercial concerns obliged me to embark from the U.S. in March, soon after I heard of my appointment to the Consulship of Cadiz, otherwise, I should have waited on your Excy: and solicited a confirmation of that appointment, or some other, that might have been vacant. I wrote to the acting Secy: of State on the subject, but did not receive his answer ’till some time after my arrival in Europe.—
I flatter myself that your Exy. will believe me when I declare, that from the partiality I have always entertained for your sentiments & political opinions, I had more hopes of receiving an appointment from you, than from the former President of the U.S.; and I cannot but think, that had it been in my power to have visited Washington, before my departure from the U.S., I should have had the honor to receive some Consular appointment from your Excy.—
It was my intention to have embarked for the U.S. this Autumn, but understanding that the Consulship of Cadiz has been given to Mr Forbes, great part of the object of my personal attendance there, no longer exists.—And as the person & property of any foreigner who may settle in a Port of Spain, who is not protected by a public office from his Govt:, or as a Roman Catholic, is not altogether secure, I have concluded not to settle in Spain, as I intended. I have therefore concluded to establish myself in France; and as it is, I believe, certain that the Government of France will not permit Mr Cathalan or Mr Dobree, as french citizens, to hold any employ in France under a foreign Govt:, there being a law to prevent it—I have humbly to solicit the appt: of Commercial Agent of the U.S. at Marseilles or Nantz, when your Exy. shall be officially assured that Mr Cathalan and Mr Dobree cannot hold any employ in France under the U.S.—
I flatter myself that my character is unimpeachable; and that there is in the Secy: of State’s office a sufficient recommendation, from the Minister of the U.S. at Madrid, of my competent abilities to fill the office of Consul in any part of the World.—
With the highest consideration and respect I have the honor to be Your Exy. Mo: Obt. & Mo: huml Servt
Henry Preble
